Citation Nr: 0812956	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  07-13 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), also claimed as depressive disorder and 
anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
May 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Manchester, New Hampshire Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that the veteran submitted additional 
evidence after the final adjudication of his claim by the RO.  
In August 2007, the veteran waived RO consideration of his 
additional evidence.

In August 2007, the veteran presented personal testimony 
during a videoconference hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the evidence not of 
record that was necessary to substantiate his claim and of 
which parties were expected to provide such evidence by 
correspondence dated in July 2006.

The United States Court of Appeals for Veterans Claims, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements applied to all elements of 
a claim.  It was further noted that regarding the 
disability-rating element, in order to comply with section 
5103(a), VA must notify the claimant of any information, and 
any medical or lay evidence, not previously provided, that is 
necessary to establish a disability rating for each of the 
disabilities contemplated by the claim and allowed under law 
and regulation.  Notice regarding these elements was provided 
to the veteran in correspondence dated in July 2006.

In July 2006, VA was informed through official channels that 
the veteran's service personnel records were destroyed by 
fire.  The Board is aware that it has a heightened duty to 
assist the veteran in development of his claim in cases, such 
as this, in which records are presumed to have been or were 
destroyed while the file was in the possession of the 
government.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  It 
does not appear that the veteran has been informed that his 
service personnel records might have been destroyed by fire.  
The veteran should be informed of ways in which he could 
assist VA in reconstructing the records.

The revised VCAA duty to assist also requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).

In this case, service records show that the veteran served in 
Korea after the signing of the Armistice in 1953.  Service 
treatment records are negative for any signs, symptoms, or 
diagnoses of a psychiatric disorder.

In October 1956, the veteran submitted numerous lay 
statements from fellow soldiers who testified that the 
veteran was involved in a vehicle accident while serving in 
Korea.  A jeep overturned and pinned the veteran's leg.  The 
veteran was granted service connection for residuals of a leg 
injury as a result of the in-service accident via an RO 
rating decision in July 1957.

VA examinations in January and November 1956, July 1957, 
October 1958, March 1973, February 1974, March 1976, and 
March 1978 did not reveal any psychological symptoms.  During 
VA medical visits in July 2004 and January 2005, the veteran 
denied experiencing depression.

From March 2005 through October 2006, the veteran attended a 
VA PTSD group regularly.  A VA treatment note signed by M.J., 
D.O., from January 2006 reveals a diagnosis of active and 
present PTSD.  During an August 2006 visit with a VA social 
worker, the veteran recounted having to dig fox holes and 
finding body parts of enemy combatants.  He also spoke of 
seeing destroyed vehicles with dead enemy soldiers.  VA 
medical correspondence from R.D., M.S.W., dated in May 2007 
provides a diagnosis of PTSD as a result of severe traumatic 
experiences incurred during active service in Korea.

During his August 2007 videoconference hearing before the 
undersigned Veterans Law Judge, the veteran testified that 
while serving in Korea, he witnessed a few accidents.  In one 
accident a jeep ran off the road and almost tumbled down the 
side of a hill.  Another time, the veteran stated that a jeep 
flipped over and pinned him and another solder.  He 
experienced frequent small arms fire while serving at Camp 
Casey.  He reiterated his experience of digging a hole and 
uncovering numerous body parts.  After leaving active duty, 
he told doctors about what he saw, and all of the doctors 
told him that his thoughts would pass.  He related that while 
in Korea, he was assigned to the 7tIh Division, 31st Infantry, 
Intelligence and Reconnaissance.  

The Board notes that the veteran has previously been awarded 
service connection for a leg disability that resulted from a 
jeep accident that occurred during his active service.  The 
veteran has contended that the jeep accident could be a 
possible PTSD stressor.  The Board also observes that there 
is no evidence of any attempt to verify his other claimed 
stressors.  However, regardless of whether the veteran's 
other claimed stressors can be verified, a medical 
examination is required to determine if the veteran currently 
has a psychiatric disorder as a result of being pinned by a 
jeep while serving in Korea.

In view of the aforementioned considerations, the case is 
REMANDED for the following action:

1.  The veteran must be provided 
notification by the AMC/RO that his 
service personnel records might have been 
destroyed by fire.  He should be informed 
of the ways he can assist in 
reconstructing his record, to include 
(but not be limited to) submitting copies 
of his service medical records in his 
possession; VA military files; statements 
from medical personnel who treated him 
during service; statements from people 
who served with the veteran who had 
personal knowledge of his illness or 
injury; state or local accident and 
police reports; employment physical 
examinations within one year from his 
discharge from service; medical evidence 
from hospitals, clinics, and private 
physicians; letters written during 
service; photographs taken during 
service; pharmacy prescription records; 
and insurance examination records.

2.  The AMC/RO is to provide the veteran 
an additional opportunity to present 
specific information on his claimed 
stressors, including when the stressor 
occurred, where the stressor occurred, 
and any other particulars that may aid in 
confirming his claim.

3.  Thereafter, the AMC/RO is to compile 
all information, including any statements 
provided by the veteran and submit this 
information to the U.S. Army and Joint 
Services Records Research Center (JSRRC).  
JSRRC should be requested to make an 
attempt to verify events related to the 
veteran's claims that he experienced 
attacks.  Any response received from that 
organization is to be associated with the 
claims folder.

3.  Thereafter, the record should be 
reviewed and specific determinations 
provided as to which specific stressor 
events, if any, have been verified.  In 
reaching these determinations, any 
credibility questions raised by the 
record should be addressed.  The veteran 
should be notified of these 
determinations and afforded the 
opportunity to respond.

4.  The veteran should be scheduled for 
examination by a psychiatrist for an 
opinion as to whether there is at least a 
50 percent probability or greater that he 
has a present psychiatric disorder (under 
DSM-IV criteria) related to a verified 
event in service.  The examining 
psychiatrist should be informed as to 
which of the specific claimed stressor 
events have been verified.  

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for the opinions 
expressed, should be set forth in the 
examination report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




